Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/07/2021 has been considered by the examiner.

Election/Restrictions
During a telephone conversation with Matthew Bodenstein on 08/10/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the group consisting of warfarin, dicoumarol, N-methylmaleimide, diphenyleneiodonium, 5,6- dimethylxanthenone-4-acetic acid, flavone-8-acetic acid, dimethylbenzylalkammonium chloride, 7,8-dihydroxyflavone, chrysin, and any combination thereof”. There is insufficient antecedent basis for this limitation in the claim. The term “the group consisting of warfarin, dicoumarol, N-methylmaleimide, diphenyleneiodonium, 5,6- dimethylxanthenone-4-acetic acid, flavone-8-acetic acid, dimethylbenzylalkammonium chloride, 7,8-dihydroxyflavone, chrysin, and any combination thereof” is not mentioned previous to this claim. 
Claim 6, and all dependent claims thereof, recite the limitation “the inhibitor”. There is insufficient antecedent basis for this limitation in the claim. The term “the inhibitor” is not mentioned previous to this claim. For examination purposes, the Examiner had interpreted the term “the inhibitor” to be “an inhibitor of diaphorase” mentioned in claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (U.S. Patent Application Document 2019/0024130A1) in further view of Foster (U.S. Patent Application Document 2019/0338375A1) and Tran (U.S. Patent Application Document 2018/0217117A1).
Regarding claim 1, Ouyang teaches an analyte sensor comprising: a sensor tail comprising at least a first working electrode [par. 38]; and a first active area disposed upon a surface of the first working electrode [par. 38], the first active area comprising an electron transfer agent and an enzyme system [par. 17] comprising: nicotinamide adenine dinucleotide (NAD), reduced NAD, or any combination thereof, a NAD-dependent dehydrogenase, and diaphorase [par. 17]; 
	However, Ouyang does not teach the transfer of electrons from the first active area to the first working electrode is rate-limiting with respect to the diaphorase.
	Foster teaches the transfer of electrons from the first active area to the first working electrode is rate-limiting with respect to the diaphorase [par. 92; Examiner notes that NADH is a diaphorase].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Ouyang, to incorporate the transfer of electrons from the first active area to the first working electrode is rate-limiting with respect to the diaphorase since the modification would provide the predictable results of decreasing the rate of the transfer of electrons, causing the contribution to the change in electron transfer be due to the diaphorase inhibitor, allowing for detection of the amount of the diaphorase inhibitor, as evidence by Foster [par. 92]. . 
Ouyang also does not teach the first active area is responsive to an inhibitor of diaphorase.
Tran teaches the first active area is responsive to an inhibitor of diaphorase [par. 110].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Ouyang, to incorporate the first active area is responsive to an inhibitor of diaphorase since the modification would provide the predictable results of detecting an inhibitor of diaphorase, as evidence by Tran [par. 110]. Tran also teaches warfarin is a common analyte of interest for detection. 
Regarding claim 2, Ouyang further teaches the NAD-dependent dehydrogenase is NAD-dependent glucose dehydrogenase [par. 17].
Regarding claim 3, Ouyang does not teach the first active area comprises the diaphorase in a rate-limiting amount with respect to transferring electrons to the first working electrode, the diaphorase is modified to become rate- limiting with respect to transferring electrons to the first working electrode, or any combination thereof.
Foster teaches the first active area comprises the diaphorase in a rate-limiting amount with respect to transferring electrons to the first working electrode, the diaphorase is modified to become rate- limiting with respect to transferring electrons to the first working electrode, or any combination thereof [par. 92].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Ouyang, to incorporate the first active area comprises the diaphorase in a rate-limiting amount with respect to transferring electrons to the first working electrode, the diaphorase is modified to become rate- limiting with respect to transferring electrons to the first working electrode, or any combination thereof since the modification would provide the predictable results of decreasing the rate of the transfer of electrons, causing the contribution to the change in electron transfer be due to the diaphorase inhibitor, allowing for detection of the amount of the diaphorase inhibitor, as evidence by Foster [par. 92]. .
Regarding claim 4, Ouyang does not teach wherein the inhibitor of diaphorase comprises at least one compound selected from the group consisting of warfarin, dicoumarol, N-methylmaleimide, diphenyleneiodonium, 5,6- dimethylxanthenone-4-acetic acid, flavone-8-acetic acid, dimethylbenzylalkammonium chloride, 7,8-dihydroxyflavone, chrysin, and any combination thereof.
Tran teaches wherein the inhibitor of diaphorase comprises at least one compound selected from the group consisting of warfarin, dicoumarol, N-methylmaleimide, diphenyleneiodonium, 5,6- dimethylxanthenone-4-acetic acid, flavone-8-acetic acid, dimethylbenzylalkammonium chloride, 7,8-dihydroxyflavone, chrysin, and any combination thereof [par. 110]. 
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Ouyang, to incorporate the inhibitor of diaphorase comprises at least one compound selected from the group consisting of warfarin, dicoumarol, N-methylmaleimide, diphenyleneiodonium, 5,6- dimethylxanthenone-4-acetic acid, flavone-8-acetic acid, dimethylbenzylalkammonium chloride, 7,8-dihydroxyflavone, chrysin, and any combination thereof since the modification would provide the predictable results of detecting an inhibitor of diaphorase, as evidence by Tran [par. 110]. Tran teaches warfarin is a common analyte of interest for detection. 
Regarding claim 9, Ouyang further teaches the sensor tail is configured for insertion into a tissue [par. 55].
Regarding claim 10, Ouyang further teaches at least the electron transfer agent, the diaphorase, and the NAD-dependent dehydrogenase are covalently bound to a polymer comprising the first active area [par. 4, 25, and 37].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang in further view of Foster, Tran, and Gale (U.S. Patent Application Document 2005/0025818A1).
Regarding claim 5, Ouyang teaches an analyte sensor comprising: a sensor tail comprising at least a first working electrode, as established above, further comprising: an analyte-permeable membrane overcoating at least the first active area [par. 42 and 50-52].
However, Ouyang does not teach the analyte-permeable membrane is permeable to the inhibitor.
Gale teaches the analyte-permeable membrane is permeable to the inhibitor [par. 61].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Ouyang, to incorporate the analyte-permeable membrane is permeable to the inhibitor since the modification would provide the predictable results of allowing the inhibitor to be detected, as it is necessary for the analyte of interest to be permeable to the membrane in order for detection to occur, as evidence by Gale [par. 61]. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang in further view of Foster, Tran, and Simpson (U.S. Patent Application Document 2010/0076283A1).
Regarding claim 6, Ouyang teaches an analyte sensor comprising: a sensor tail comprising at least a first working electrode, as established above.
However, Ouyang does not teach a second active area that is responsive to an analyte differing from the inhibitor.
Simpson teaches a second active area that is responsive to an analyte differing from the inhibitor [par. 30].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Ouyang, to incorporate a second active area that is responsive to an analyte differing from the inhibitor since the modification would provide the predictable results of allowing the sensor to detect multiple analytes at a time, as evidence by Simpson [par.30].
Regarding claim 7, Ouyang does not teach the second active area is a glucose- responsive active area comprising a glucose-responsive enzyme disposed upon the sensor tail.
However, Simpson teaches the second active area is a glucose- responsive active area comprising a glucose-responsive enzyme disposed upon the sensor tail [par. 29].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Ouyang, to incorporate the second active area is a glucose- responsive active area comprising a glucose-responsive enzyme disposed upon the sensor tail since the modification would provide the predictable results of detecting glucose, as evidence by Simpson [par.29].
Regarding claim 8, Ouyang does not teach a second working electrode, the second active area being disposed upon a surface of the second working electrode; and an analyte-permeable membrane overcoating the second active area.
However, Simpson teaches a second working electrode, the second active area being disposed upon a surface of the second working electrode [par. 29-30]; and an analyte-permeable membrane overcoating the second active area [par. 53].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Ouyang, to incorporate a second working electrode, the second active area being disposed upon a surface of the second working electrode; and an analyte-permeable membrane overcoating the second active area since the modification would provide the predictable results of allowing the analyte level to be monitored in a subject, as well as, allowing the analyte to pass through a membrane in order to be detected, as evidence by Simpson [par.29-30, 53].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang in further view of Foster, Tran, and Mao (U.S. Patent Application Document 2008/0029391A1).
Regarding claim 11, Ouyang teaches an analyte sensor comprising: a sensor tail comprising at least a first working electrode, as established above.
However, Ouyang does not teach the first active area further comprises an albumin.
Mao teaches the first active area further comprises an albumin [par. 6].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Ouyang, to incorporate the first active area further comprises an albumin since the modification would provide the predictable results of albumin acting as a stabilizer for the enzyme system, as evidence by Mao [par. 6]. Mao teaches using albumin as a stabilizer is common practice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791